Citation Nr: 1537828	
Decision Date: 09/03/15    Archive Date: 09/10/15

DOCKET NO.  10-32 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension, including as due to service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due exclusively to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Penelope Gronbeck, Attorney


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel



INTRODUCTION

The Veteran had active service from September 1963 to September 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied the Veteran's claims of service connection for hypertension, including as due to service-connected PTSD, and entitlement to a TDIU due exclusively to service-connected disabilities.  The Veteran disagreed with this decision in October 2009.  He perfected a timely appeal in August 2010.

In December 2013, the Board remanded this matter to the Agency of Original Jurisdiction (AOJ) for additional development.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  The Board directed that the AOJ attempt to obtain the Veteran's Social Security Administration (SSA) records and obtain an opinion regarding the etiology of his hypertension.  The Veteran's SSA records have been associated with the claims file.  The requested opinion was provided in July 2014.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

In September 2014, the Board denied the Veteran's claims.  The Veteran, through his attorney, and VA's Office of General Counsel filed a Joint Motion for Remand ("Joint Motion") with the United States Court of Appeals for Veterans Claims in April 2015.  The Court granted the Joint Motion later in April 2015, vacating and remanding the Board's September 2014 decision.

In June 2015 correspondence, the Veteran, through his attorney, requested a videoconference Board hearing at the AOJ.  

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The appeal is REMANDED again to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he incurred hypertension during active service or, alternatively, his service-connected PTSD caused or contributed to his current hypertension.  He also contends that his service-connected disabilities (PTSD and a duodenal ulcer) render him unemployable, entitling him to a TDIU.  Having reviewed the record evidence, and because it is bound by the Court's April 2015 Order granting the Joint Motion, the Board finds that additional development is necessary before the underlying claims can be adjudicated on the merits.

With respect to the Veteran's service connection claim for hypertension, both parties to the Joint Motion argued that the Board had erred in September 2014 by relying on an inadequate VA examination when it adjudicated this claim.  See Joint Motion for Remand dated April 29, 2015, at pp. 1-3.  Both parties to the Joint Motion specifically noted that, although the Board had found a September 2009 VA examination to be inadequate, the same VA examiner used essentially the same rationale in an April 2014 addendum opinion.  Id.  Both parties also noted that the Board erred in relying on a July 2014 opinion which was based on an inaccurate factual history.  Id.  The Board notes in this regard that VA's duty to assist under the VCAA includes obtaining an examination or medical opinion when necessary.  Given that the Court granted the Joint Motion in April 2015, the Board finds that, on remand, the Veteran should be scheduled for a new VA examination to determine the nature and etiology of his hypertension.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) ; McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With respect to the Veteran's TDIU claim, the Board notes that, although he currently meets the scheduler criteria for a TDIU, the record evidence does not support finding that he is unemployable solely as a result of his service-connected disabilities (PTSD and a duodenal ulcer).  See generally 38 C.F.R. § 4.16(a) (2015).  Both parties to the Joint Motion found that the Board had erred in the September 2014 decision in not discussing potentially relevant evidence (a GAF score of 50 assigned in January 2010) in adjudicating the Veteran's TDIU claim.  See Joint Motion for Remand dated April 29, 2015, at pp. 3-4.  Because the Veteran's service connection claim for hypertension is being remanded for additional development, and because the Veteran's TDIU claim may be impacted by adjudication of his service connection claim for hypertension, the Board finds that these issues are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are inextricably intertwined when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  Thus, the Board concludes that the Veteran's TDIU claim also must be remanded for readjudication by the AOJ consistent with the Joint Motion.

Finally, as noted in the Introduction, in June 2015 correspondence, the Veteran, through his attorney, requested a videoconference Board hearing at the AOJ.  To date, the Veteran has not yet been scheduled for this hearing.  The Board notes in this regard that the Veteran's appeal may be satisfied if his currently appealed claims are granted by the AOJ on remand.  Thus, the Board finds that, on remand, the Veteran should be scheduled for a videoconference hearing at the AOJ if, and only if, a favorable decision is not made on his claims of service connection for hypertension and entitlement to a TDIU.  See generally 38 U.S.C.A. § 7107 (West 2014); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2015).

The AOJ also should attempt to obtain the Veteran's updated VA and private treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and/or his attorney and ask him to identify all VA and non-VA clinicians who have treated him for hypertension since his service separation.  Obtain all VA treatment records which have not been obtained already.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

2.  Schedule the Veteran for appropriate examination to determine the nature and etiology of his hypertension.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  

Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that hypertension, if diagnosed, is related to active service or any incident of service.  The examiner also is asked to state whether the Veteran's service-connected PTSD caused or aggravated (permanently worsened) his hypertension, if diagnosed.  A complete rationale must be provided for any opinions expressed.

3.  The Veteran should be given adequate notice of the requested examination which includes advising him of the consequences of his failure to report to the examination.  If he fails to report to the examination, then this fact should be noted in the claims file and a copy of the scheduling of examination notification or refusal to report notice, whichever is applicable, should be obtained by the RO and associated with the claims file.

4.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claims.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and his attorney.  

5.  If, and only if, the claims of service connection for hypertension, including as due to service-connected PTSD, and entitlement to a TDIU remain denied, then schedule the Veteran for a videoconference Board hearing at the AOJ.  A copy of the notice letter sent to the Veteran and his attorney concerning this hearing should be included in the claims file.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

